Case 2:20-cv-01268-JDC-KK Document 17 Filed 01/15/21 Page 1 of 1 PageID #: 99




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

CHARLES WATKINS                               :         DOCKET NO. 2:20-cv-1268
    DOC # 415879                                            SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


SHERIFFS DEPARTMENT                           :         MAGISTRATE JUDGE KAY
JEFFERSON DAVIS PARISH, ET AL

                                          JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this action be

DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915, as frivolous, for failing to

state a claim for which relief may be granted and for seeking monetary relief against a

defendant who is immune from such relief.

       The Clerk of Court is instructed to send a copy of this Judgment to the keeper of

the three strikes list in Tyler, Texas.

       THUS DONE AND SIGNED in Chambers, on this 15th day of January 2021



                      _______________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
